DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022/05/23.  Claims 1-8, 10 and 12-18 are subject to examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance;
Claim 8 states, on the second line the term “preferably wherein n is 1”, which is indefinite language. 
Claim 10 recites the broad recitation on line 2, and the claim also recites the limitations on lines 3-4  which is the narrower limitation (“preferably”) of the “co-surfactant” types. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champagne et al. (US 2018/0037792 A1).
Regarding claims 1-8, 10, 12-15 and 17, Champagne teaches a microemulsion composition utilized in oil extraction (4, 8, 31-32, 72) comprising the instantly claimed formula (I), with the identical structural limitations (i.e. Pg.Pub.; 71-72), such as nitrilotriacetic acid (NTA), and glutamic acid N,N-diacetic acid (GLDA) all water soluble “chelating” compounds ; [107], solvent; [27, 37], surfactant and co-surfactant (2nd type of surfactant) with the given ratio of 4/1 to 1/4 ; [9, 21], and the solution (including dissolved formula (I) as chelating agent) in the amount of 5-60 wt.% and solvent in the amount of 2-50 wt.%; [37], wherein the above claimed ratios are anticipated due to sufficient specificity (ratio overlaps).  Composition comprises C8-C18 alkylbenzene sulfonate surfactant (n=1); [81-82].
Regarding claims 10 and 12-15, Champagne teaches cosurfactants of propanol, butanol, pentanol; [81, 100], and glutamic acid N,N-di acetic acid (GLDA) chelating agent, solvent; [37], formula (II); [81-82], and butanol; [100]. Prior art teaches solvents such as heavy aromatic naphtha, naphtha, toluene, xylene and methyl palm ester; [65, 45, 22].  Note that (claims 14-15) champagne teaches the limitation c & d,  ( c) being; GLDA; 107, heavy aromatic naphta; 45, alkylbenzene sulfonic acid (in aqueous solution of sulfonate); 82, and butanol; 94)  which are addressed above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US 2018/0037792 A1) as applied to claim 1 above.
Regarding claim 4,  Champagne teaches the amount of chelating agent (formula I) as 0.01-10 wt.%; [123], and solvent in the amount of 2-50 wt.%; [37]. Therefore their ratios are in the range of 0.0002 to 5 as calculated. This range when compared to the instantly claimed range (40/60 to 60/40) of 0.66 to 1.5 is not anticipatory, but it has obvious overlapping range.  At the time before the effective filing date of invention, it would have been obvious to further adjust the amounts of chelating agent and solvent with the motivation of arriving at the intended performance of the emulsion system under working condition (i.e. oil drilling). Note that the ratio of surfactant/co-surfactant is anticipatory as addressed above.
Regarding claim 16,  Champagne does not expressly teach the pH of composition.  However, it teaches that it is an acidic one wherein the amount of acid is 5-30 w%; [128], wherein the corresponding pH is not anticipatory (more acidic).  However, this is an obvious matter, and indeed a routine laboratory experimentation to adjust the pH of the composition, as the main motivation, wherein the material or equipment in touch with this acidic chemical system would not be corroded and out of order before their life time.
                                   Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/08/25


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767